Douglas T. Tabachnik, Esq.
LAW OFFICES OF DOUGLAS T. TABACHNIK, P.C.
63 West Main Street, Suite C
Freehold, NJ 07728
Tel: 732-780-2760
Fax: 732-780-2761
dtabachnik@dttlaw.com
Counsel for Lone Pine Associates, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)

                                                   Chapter 7 Case No. 17-22218 (RDD)
In re:

RS Old Mill, LLC
                               Debtor.


                                     NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that the undersigned appears for Lone Pine Associates, LLC,

as Assignee of Enbee TRST Holdings LLC, pursuant to the Federal Rules of Bankruptcy

Procedure 2002, 7005, 9007 and 9010, and demands that all notices given or required to be given

in this case and all papers served in this case be given to and served upon the undersigned to the

party at the address listed below:

               Douglas T. Tabachnik, Esq.
               Law Offices of Douglas T. Tabachnik, P.C.
               63 West Main Street, Suite C
               Freehold, NJ 07728
               Tel: 732-780-2760
               Fax: 732-780-2761
               dtabachnik@dttlaw.com

         PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only

notices and papers referred to in the rules specified above but also includes, without limitation,

orders and notice of any application, motion, petition, pleading, request, complaint or demand,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by
mail delivery, telephone, electronic means or otherwise, which affects the Debtor or the property

of the Debtor, or the administration of the Debtor’s bankruptcy case.

       PLEASE TAKE FURTHER NOTICE that neither this Request for Service of Papers nor

any subsequent appearance, pleading, claim or suit is intended or shall be deemed to waive Lone

Pine Associates, LLC rights under the U.S. Constitution and applicable law, including (i) the

right to have final orders entered only after de novo review by a federal district court judge; (ii)

right to trial by jury in any proceeding or controversy so triable; (iii) right to have the reference

withdrawn by the United States District Court in any matter subject to mandatory or

discretionary withdrawal; or (iv) any and all other rights, claims, actions, defenses, setoffs or

recoupments to which Lone Pine Associates, LLC is or may be entitled under agreements, in

law, or in equity, all of which rights, claims, actions, defenses, setoffs and recoupments expressly

are hereby reserved.

Dated: August 8, 2019


                                       LAW OFFICES OF DOUGLAS T. TABACHNIK, P.C.
                                       By: /s/Douglas T. Tabachnik
                                       Douglas T. Tabachnik
                                       63 West Main Street, Suite C
                                       Freehold, NJ 07728
                                       Tel: 732-780-2760
                                       Fax: 732-780-2761
                                       dtabachnik@dttlaw.com
                                       Counsel to Lone Pine Associates, LLC




                                                   2
